EXHIBIT A MULTIPLE CLASS PLAN ADVISORS SERIES TRUST on behalf of the funds managed by Orinda Asset Management, LLC (as amended on June 27, 2013 to add Orinda Income Opportunities Fund) Fund Name: Orinda SkyView Multi-Manager Hedged Equity Fund Orinda SkyView Macro Opportunities Fund Orinda Income Opportunities Fund Share Class Minimum Investment1 (All Accounts) Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee4 Class A 5.00% None 0.25% 0.13%/0.15%2 1.00%/None5 Class I None None None 0.07%/0.10%3 1.00%/None5 1 The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 2 Class A shares of the Orinda SkyView Multi-Manager Hedged Equity Fund charge a 0.13% Shareholder Servicing Fee.Class A shares of the Orinda SkyView Macro Opportunities and Income Opportunities Funds charge a 0.15% Shareholder Servicing Fee. 3 Class I shares of the Orinda SkyView Multi-Manager Hedged Equity Fund charge a 0.07% Shareholder Servicing Fee.Class I shares of the Orinda SkyView Macro Opportunities and Income Opportunities Funds charge a 0.10% Shareholder Servicing Fee. 4 A redemption fee of 1.00% is assessed on shares redeemed within 60 days of purchase (i.e., held 60 days or less). 5 The Orinda Income Opportunities Fund does not assess a redemption fee. ADVISORS SERIES TRUST on behalf of the Funds listed on Exhibit A By: /s/ Douglas G. Hess Name: Douglas G. Hess Title: President
